107 F.3d 2
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Josefina Del Valle HERNANDEZ, Plaintiff-Appellant,v.The NEW YORK CITY LAW DEPARTMENT CORPORATION COUNSEL, Cityof New York, Bonnie Bornstein, Allyson Piscitelli,Eugene Borenstein, Edward I. Liebermanand Felicia Dunn-Jones,Defendants-Appellees.
No. 96-7852.
United States Court of Appeals, Second Circuit.
Jan. 28, 1997.

1
Appearing for Appellant:  Josefina Del Valle Hernandez pro se, Bronx, N.Y.


2
Appearing for Appellees:  Janet L. Zaleon, Ass't NYC Corporation Counsel, N.Y., N.Y.


3
Present Hon.  Amalya L. KEARSE, Hon.  Dennis G. JACOBS, Circuit Judges, Hon.  John GLEESON, District Judge*.


4
Appeal from the United States District Court for the Southern District of New York.


5
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.


6
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the appeal be and it hereby is dismissed for lack of appellate jurisdiction.


7
Plaintiff Josefina Del Valle Hernandez attempts to appeal from an order of the United States District Court for the Southern District of New York, Allen G. Schwartz, Judge, denying her request for certification pursuant to 28 U.S.C. § 1292(b) for immediate appeal of the court's order denying Hernandez's motion to amend her complaint.  An order denying certification under § 1292(b) is an interlocutory order that is not appealable.  See generally D'Ippolito v. Cities Service Co., 374 F.2d 643, 648 (2d Cir.1967).  Accordingly, we have no jurisdiction to entertain this appeal.  Nor would review by way of mandamus be appropriate.  See id.


8
We have considered all of Hernandez's contentions in support of appealability and have found them to be without merit.  The appeal is dismissed for lack of appellate jurisdiction.



*
 Honorable John Gleeson of the United States District Court for the Eastern District of New York, sitting by designation